In an action for false imprisonment brought by the plaintiff against three peace officers of the city of Taft and the American Surety Company, surety on the official bond of the defendant city marshal, the defendants demurred jointly to the second amended complaint. The court overruled the demurrer as to the three defendant peace officers, but sustained it as to the defendant surety, without leave to amend. From the judgment thereupon entered in favor of the Surety Company the plaintiff has appealed.
The appeal is taken under the alternative method. The only point or argument made in support of the appeal is found in appellant's two-page opening brief (the only one filed), wherein he says: "There is nothing in the record by which this court may even infer as to or upon what grounds the judge of the superior court sustained the demurrer of the American Surety Company." No argument is made and no authorities are cited in support of the sufficiency of the *Page 757 
complaint as against the demurrer which was sustained. Appellant has not printed in his brief, or in a supplement thereto, any portion of the record he would call to the attention of this court, nor has he at any time asked for an extension of time in which to print and file a supplemental brief, as he might have done under section 953c of the Code of Civil Procedure as amended in 1923 (Stats. 1923, p. 748). There is, therefore, no record here presented in the manner prescribed by law upon which this court can consider the merits of the appeal.
The judgment is affirmed.
Lawlor, Acting C.J., Lennon, J., Seawell, J., Houser, J., protem., Knight, J., pro tem., and Richards, J., concurred.